                   Case 2:19-cv-00924-RSM Document 19 Filed 08/13/20 Page 1 of 3



1                                                                        HONORABLE RICARDO MARTINEZ
2

3

4

5                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF WASHINGTON
6
                                            AT SEATTLE
7

8
          ARMEN BEEMAN, a single individual,                      No. 2:19-cv-924 RSM
9
                                                                  STIPULATED MOTION AND ORDER
                                           Plaintiff,             TO FILE AMENDED ANSWER
10
       Vs.                                                        NOTE ON MOTION CALENDAR:
11
                                                                  August 12, 2020
       CITY OF SEDRO WOOLLEY,
12
                                           Defendants.
13

14
              The parties, plaintiff Armen Beeman, and defendant City of Sedro Woolley, by and through their
15
     respective counsel, respectfully and jointly submit the following stipulation and request that the Court grant
16

17   the defendant leave to file a First Amended Answer, pursuant to Fed. R. Civ. P. 15(a):

18            1.      Defendant filed its answer on September 3, 2019; and
19            2.      During discovery, the parties met and discussed the proposed amendments contained in the
20
     Proposed First Amended Answer.
22
              NOW THEREFORE, the parties hereby stipulate and request that the Court grant defendant leave
23
     to file a First Amended Answer in this action, a true and correct copy of which is attached hereto as Exhibit
24

25
     A.

26   //

27   //

     STIPULATED MOTION AND ORDER TO FILE AMENDED                         CHRISTIE LAW GROUP, PLLC
     ANSWER Page 1 of 3                                               2100 WESTLAKE AVENUE N., SUITE 206
                                                                              SEATTLE, WA 98109
                                                                                 (206) 957-9669
              Case 2:19-cv-00924-RSM Document 19 Filed 08/13/20 Page 2 of 3



1           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
2
            DATED this 12th day of August, 2020.
3

4
     Presented by:
5
     /s/ Thomas P. Miller                          /s/ Rodney R. Moody
6
     THOMAS P. MILLER, WSBA #34473                 RODNEY R. MOODY, WSBA #17416
7    Attorneys for Defendant                       Attorney for Plaintiff
     2100 Westlake Avenue North., Ste. 206         2707 Colby Avenue, Ste. 603
8    Seattle, WA 98109                             Everett, WA 98201
     206–957–9669                                  425–740–2940
9    tom@christielawgroup.com                      rmoody@rodneymoodylaw.com
10

11

12

13

14

15

16

17

18

19

20

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER TO FILE AMENDED             CHRISTIE LAW GROUP, PLLC
     ANSWER Page 2 of 3                                    2100 WESTLAKE AVENUE N., SUITE 206
                                                                   SEATTLE, WA 98109
                                                                      (206) 957-9669
               Case 2:19-cv-00924-RSM Document 19 Filed 08/13/20 Page 3 of 3



1
                                                   ORDER
2

3           FOR GOOD CAUSE SHOWN, and pursuant to the parties’ stipulated motion to file amended

4    answer, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the defendant is granted leave to

5    file its First Amended Answer.
6
            DATED this 13th day of August, 2020.
7

8

9

10
                                                    A
                                                    RICARDO S. MARTINEZ
11                                                  CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER TO FILE AMENDED              CHRISTIE LAW GROUP, PLLC
     ANSWER Page 3 of 3                                     2100 WESTLAKE AVENUE N., SUITE 206
                                                                    SEATTLE, WA 98109
                                                                       (206) 957-9669
